DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Kimura (US 2007/0045271).
With respect to the limitations of claim 1, Kimura teaches a heater component (title) comprising: a substrate part (Fig 1, heat-resistant base member 1, 0056); and a thin coating heater (Figs 1, 5, heater 10, 0056, 0095, plasma spray coating) which is equipped outside the substrate part and generates heat by power supply (power supply terminal 3c, 0060), the thin coating heater is formed of a thermal sprayed coating (0095, plasma spray coating), and has a heater body (heater pattern 3a, 0058) and a heater extension part (current-carrying part 3b, 0056) extended from the heater body, the heater extension part is extended onto a surface (rod portion 1b, 0056) of the substrate part (see figures 1A, 1B), and the surface (1b) is different from a surface (plate portion 1a, 0058) of the substrate part on which the heater body (3a) is arranged, and a tip part (power supply terminal 3c, 0058) of the heater extension part (3b) constitutes a heater power supplying part for supplying electric power to the heater body.  
With respect to the limitations of claim 2, Kimura teaches the substrate part (1) has a three-dimensional shape having a first end face (top face of plate portion 1a) and a second end face (bottom face of end portion 1c, 0058) facing the first end face, the heater body (3a) is arranged on the first end face, the heater extension part (3b) is extended on a side surface (1b) ranging between the first end face and the second end face, and the heater power supplying part (3c) is constituted on the side surface (Fig 1A, radius portion of 3c at base of current-carrying part 3b);   
With respect to the limitations of claim 3, Kimura teaches the substrate part (1) has a three-dimensional shape having a first end face (top face of plate portion 1a) and a second end face (bottom face of end portion 1c, 0058) facing the first end face, the heater body (3a) is arranged on the first end face, the heater extension part (3b) is extended on a side surface (1b) ranging between the first end face and the second end face, and the heater power supplying part (3c) is constituted on the second end face (Fig 1a, power-supply terminal 3c on lower face of end portion 1c).
With respect to the limitations of claim 4, Kimura teaches the thin coating heater is formed in a strip shape, and the heater body has a repeated pattern (Fig 1B, heater pattern 3a).
With respect to the limitations of claim 6, Kimura teaches the heater power supplying part (3c) has any of a connection structure to which a tip of a power supplying cable is joined, a connection structure to which a tip of a power supplying cable is connected via a power supplying socket, and a connection structure to which a tip of a power supplying cable is directly pressed and attached (power terminal 5, 0068);   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-9 are rejected under 35 U.S.C. 103 as being obvious over Kimura (US 2007/0045271) as applied to claim 1.
With respect to the limitations of claim 5, Kimura discloses a thin coating heater (Figs 1, 5, heater 10, 0056, 0095, plasma spray coating).  Kimura discloses the claimed invention except for the heater comprises a metal element selected from Mo, W, Ta, Cr, Ti, Al, Si, Ni, Nb, Fe, Cu, Ag and Pt, an alloy containing one or more of these metal elements, a conductive compound containing one or more of these metal elements, or a mixture thereof.  
However, Kimura discloses in the background of the invention that the heater comprises a metal element selected from Mo, W, Ta, Cr, Ti, Al, Si, Ni, Nb, Fe, Cu, Ag and Pt, an alloy containing one or more of these metal elements, a conductive compound containing one or more of these metal elements, or a mixture thereof (0004, molybdenum or tungsten) is conventional and known in the prior art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heater component of Kimura having a thin coating heater with the heater comprises a metal element selected from Mo, W, Ta, Cr, Ti, Al, Si, Ni, Nb, Fe, Cu, Ag and Pt, an alloy containing one or more of these metal elements, a conductive compound containing one or more of these metal elements, or a mixture thereof of the prior art background of Kimura for the purpose of using known and conventional metal materials that have high melting points and are suitable for heating element applications (0004).
Claims 7, 8 and 9 are objected to as being dependent on claim 1.

Allowable Subject Matter
Claims 7, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/22/2022